Citation Nr: 1421821	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  07-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) to include headache symptoms.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2010, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

An appeal on the issues of entitlement to service connection for multiple bilateral foot disorders and for a scar to the head was also perfected by the Veteran.  However, in decisions from September 2008, September 2010 and February 2012, he was granted service connection for these disorders.  This represents a full grant of the benefits sought on appeal, and these issues are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal was remanded by the Board in August 2010, February 2012, November 2012 and April 2013 for further development and is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


REMAND

The Board acknowledges that the issue on appeal has been remanded on four prior occasions to correct that has been effectively the same procedural defect.  According to his hearing before the Board in May 2010, it has consistently been the Veteran's assertion that was climbing a ship's ladder while on active duty in November 1970 when he was struck in the head by a deck hatch (an access from one deck to another on a ship) that had apparently become unsecured.  Since that time, he asserts that he has experienced TBI-type symptoms as well as headaches.  
In August 2010, the Board remanded the claim in order to obtain a VA TBI examination report as well as an opinion as to whether the Veteran's current symptoms were related to his November 1970 accident or any other incident during service.  While a VA examination was conducted in January 2011, and an addendum opinion was rendered the following March, the Board concluded that the opinion was inadequate, since it included no rationale for the opinion, and remanded the claim in February 2012 for a new examination.

Pursuant to the February 2012 Remand, the Veteran underwent a new VA TBI examination in April 2012.  However, the Board found that the adjoining nexus opinion was inadequate, as it failed to properly consider the Veteran's statements regarding headaches since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may in some cases be sufficient to establish a diagnosis of certain medical condition).  Although an addendum opinion was obtained in January 2013, the Board found in April 2013 that that opinion was also inadequate in that it still did not sufficiently address the Veteran's statements. 

According to a Supplemental Statement of the Case (SSOC) in July 2013, an addendum opinion was obtained on July 7, 2013, indicating that the Veteran's headaches were less likely than not related to service.  However, during course of this Remand development, the evidence of record was electronically scanned into VBMS, and the Board no longer possesses the physical claims file.  During this process, it appears that some of the evidence was not scanned, including this July 7, 2013 addendum opinion.  The issue was further complicated by a subsequent SSOC in March 2014 which references a June 14, 2013 VA examiner's statement which was not previously noted, and is also not of record.  The Board tangentially notes that a statement of the case that would have responded to the Veteran's original Notice of Disagreement in April 2007 is also missing.  

When the Board remands an issue for further development, it must ensure that there has been substantial compliance with the requirements of the Remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  While the Board is sympathetic to how long the Veteran has waited for resolution, the claim simply may not be adjudicated when there is obviously relevant evidence that is not in the record, and particularly when the deficiency is due to VA error.  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities which impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

It should also be noted that both the Veteran's representative and the Board itself has taken extraordinary steps to correct these defects without the need for a Remand.  Nevertheless, despite these diligent attempts, the missing VA opinions were never incorporated into the file, and the only option is to again remand the claim in order to correct the situation.  In this regard, the Board notes that the Veteran's representative has requested this current Remand.  See November 13, 2013 statement from the Veteran's representative.  

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has undergone any treatment (VA or private) for his headaches or other TBI symptoms, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining any necessary authorization.

2.  Verify that all VA generated medical reports are part of the Veteran's VBMS file.  Particular attention should be given to any VA examiner's statements from June or July 2013, and specifically to opinions generated on June 14 or July 7, 2013, as well as an SOC that would have been generated sometime between March and July 2007.  The RO should also make all other reasonable efforts to ensure that the Veteran's VBMS file is complete, and that no other potentially relevant information has been omitted.  It would be most helpful to the Board if a report of the steps taken to ensure compliance with this directive were included in the claims file, as well.
3. If the VA opinions from June and July 2013 are unable to be acquired or, in the alternative, deemed to be insufficient, schedule the Veteran for a new VA examination that is directed specifically toward headaches and other TBI related symptoms.  The claims folder must be provided for the examiner's review.  The examiner is asked to express an opinion as to whether it is whether it is at least as likely as not (i.e., a 50 percent possibility or greater) that the Veteran's headaches or any TBI symptoms are related to active duty service.

This opinion must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but are not limited to, specifically cited medical literature, evidence in the record, and prior VA examination reports. 

The examiner should consider the Veteran's lay statements regarding the incurrence of this disorder.  [The Veteran is competent to state when he first experienced headaches, although evidence may be identified that rebuts his assertions.]  The Veteran's assertions should be discussed in the examiner's opinion if practicable.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, be provided an opportunity to respond, and then the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

